—Judgment unanimously affirmed. Memorandum: Although identification testimony of a prosecution witness was bolstered by testimony from a police investigator regarding a lineup (see, People v Holt, 67 NY2d 819, 821), the issue has not been preserved for review (see, CPL 470.05 [2]). Were we to reach the merits, we would conclude that the error is harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Johnson, 57 NY2d 969; People v Lomack, 174 AD2d 1037, lv denied 79 NY2d 829).
County Court did not abuse its discretion in precluding defendant’s alibi witness from testifying. No notice of alibi had been filed; the record establishes that defendant knew the whereabouts of the alibi witness; and the People would have been prejudiced if forced to disprove the alibi defense without an opportunity to investigate it (see, People v Brown, 167 AD2d 847). (Appeal from Judgment of Monroe County Court, Marks, J.—Robbery, 1st Degree.) Present—Balio, J. P., Law-ton, Wesley, Doerr and Boehm, JJ.